Citation Nr: 0426039	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an earlier effective date prior to March 12, 
1996 for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	David N. Greer, Esquire



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

The veteran was awarded commendations that include the Combat 
Infantry Badge, the Army Commendation Medal for heroism, and 
the Bronze Star Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in April 2004.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran in this case is seeking an earlier effective date 
for the grant of service connection for PTSD.  

Generally, except as otherwise provided, the effective date 
of an evaluation an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a).  

However, the effective date of an award of disability 
compensation to a veteran shall be the day following the 
veteran's discharge or release from service, if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  

Also, it is also noted that VA regulations provide that a 
specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152 (2003).  

However, any communication or action, indicating an intent to 
apply for one or more benefits under VA law, from a claimant, 
his or her representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought; and, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (2003).  

The Board notes that the veteran's service connection claim 
was received on March 12, 1996.  In a July 1996 rating 
decision, RO granted an initial 30 percent rating for PTSD, 
effective from the date of claim.  The veteran filed his 
Notice of Disagreement in August 1996.  In it he asked for a 
higher initial rating for the service-connected PTSD and an 
earlier effective dating for the grant of service connection 
for PTSD.  He contended that he filed an earlier claim in 
1989.  

In a November 1996 RO decision, the veteran was granted a 
temporary total evaluation due to a period of hospitalization 
from July 23, 1996 to October 1, 1996.  The Board notes that 
the RO in a September 1997 Statement of the Case continued 
the veteran's 30 percent rating for PTSD and denied 
entitlement to an earlier effective date.  

After being found infeasible for vocational rehabilitation 
benefits in February 1997, the veteran the veteran filed his 
claim for increased compensation based on unemployability.  A 
VA examination was conducted in May 1997, and in August 1997, 
the RO increased the veteran's PTSD disability rating to 100 
percent, effective March 12, 1996, the date of his initial 
claim.  

In an August 2001 RO decision, the veteran was again denied 
entitlement to an earlier effective date for service 
connection of PTSD.  The RO found that no formal or informal 
claim for PTSD was received prior to the March 12, 1996 
claim.  

The veteran testified at two RO hearings before offering 
testimony before the undersigned Veterans Law Judge in April 
2004.  Essentially, the veteran asserted that he received 
prior VA treatment for his PSTD at the Albuquerque VAMC in 
1972.  The veteran asserted that those medical records 
constitute an informal claim.  Further, the veteran contended 
that he filed a claim with a VA nurse while hospitalized at 
the Albuquerque VA Medical Center October 1985, and then 
filed another claim while hospitalized at the Topeka VAMC in 
1985.   

Also, the veteran testified to receiving PTSD treatment from 
VA from various medical centers since service.  He was 
treated at the Tacoma VAMC in October 1975, the Topeka VAMC 
from October 1985 to 1990, the Albuquerque VAMC from 1985 to 
1995 and the Menlo Park VAMC in March 1996.  

The veteran also received treatment from the Albuquerque Vet 
Center in 1984.  In a letter dated in May 2001, the veteran's 
treating social worker at the Albuquerque Vet Center opined 
that the veteran had PTSD since service.  

The Board notes that previous attempts to obtain the 
veteran's complete medical records have been unsuccessful and 
that some of his records were transferred to the "CO-St. 
Louis" in 1997.  However, an April 2003 report of contact 
reflects a negative response from the St. Louis VAMC 
regarding the presence of any outpatient treatment records 
for the veteran.  From a review of the record, it is not 
clear to the Board that the correct VA facility in St. Louis 
has been contacted.  

After a careful review of the claims folder, the Board finds 
that the evidentiary record is incomplete and further 
development is necessary to determine whether the veteran's 
is entitled to an earlier effective date for the grant of 
service connection of PTSD.  VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

The RO also must ensure that there has been full compliance 
with VCAA requirements in this case.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio, supra.  

2.  The RO should take appropriate steps 
to contact the following VA facilities in 
order to obtain all medical treatment and 
administrative records for the veteran:

?	Tacoma VAMC from October 1975.
?	Topeka VAMC for the period from 1985 
to 1990.
?	Albuquerque Vet Center for the period 
from 1984 to the present.  
?	Albuquerque VAMC for the period from 
1974 and from 1984 to the present.  
?	Menlo Park VAMC from March 1996
?	Palo Alto VAMC from July 1996 to 
September 1996.  
?	"CO-St. Louis" or other storage 
facility.  
?	
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



